—Proceeding pursuant to CPLR article 78, to review a determination of the respondent Board of Trustees of the Village of Tarrytown, dated June 5, 1991, which, after a hearing, inter alia, dismissed the petitioner *321from the Village of Tarrytown Police Department. In addition, the petitioner appeals, as limited by his notice of appeal and brief, from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Pirro, J.), entered February 20, 1992, as, upon tranferring the proceeding to this Court for a determination of the substantial evidence issue, granted the petition only to the extent of awarding him partial back pay.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits; and it is further,
Ordered that the order and judgment is affirmed insofar as appealed from; and it is further,
Ordered that the respondents are awarded one bill of costs.
There is substantial evidence in the record to support the determination of the respondent Board of Trustees of the Village of Tarrytown (hereinafter the Board) that the petitioner is guilty of the charges that were brought against him (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Further, the Board’s termination of the petitioner was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222, 233).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Krausman and Florio, JJ., concur.